NOT PRECEDENTIAL


                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                             ________________

                                   No. 20-1869
                                ________________

                                  ARCELIK A.S.

                                         v.

                 E.I. DUPONT DE NEMOURS AND COMPANY

             TDK ELECTRONICS AG; TDK INDIA PRIVATE LTD*,
                                        Appellants

                       *(Pursuant to Rule 12(a), Fed. R. App. P.)
                                ________________

                  On Appeal from the United States District Court
                             for the District of Delaware
                          (D.C. Civil No. 1-15-cv-00961)
                    District Judge: Honorable Leonard P. Stark
                                 ________________

                            Argued: February 11, 2021

          Before: CHAGARES, SCIRICA, and RENDELL, Circuit Judges.

                               (Filed: May 20, 2021)

Benjamin Garrett Minegar
Jones Day
500 Grant Street
Suite 4500
Pittsburgh, PA 15219

Lawrence D. Rosenberg [ARGUED]
Jones Day
51 Louisiana Avenue, N.W.
Washington, DC 20001

Jason J. Rawnsley
Richards Layton & Finger
920 North King Street
One Rodney Square
Wilmington, DE 19801

       Counsel for Appellants

John A. Sensing [ARGUED]
Potter Anderson & Corroon
1313 North Market Street
Hercules Plaza, 6th Floor
P.O. Box 951
Wilmington, DE 19801

       Counsel for Appellee

                                      ________________

                                          OPINION *
                                      ________________

SCIRICA, Circuit Judge


       This discovery dispute arises out of civil litigation between a consumer appliance

manufacturer and E.I. DuPont de Nemours and Co. (“DuPont”). In preparing its defenses,

DuPont obtained the issuance of letters of request 1 to Germany and India. These letters of

request sought to obtain testimony and documents from representatives of a non-party

company known as TDK. After the District Court ordered the issuance of the letters of



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
    Also known as letters rogatory.
                                             2
request, TDK sought to vacate the order, arguing the issuance of the letters violated

international comity. The District Court referred the matter to a Magistrate Judge, who

denied TDK’s motion to vacate. The District Court then overruled TDK’s objections to

the Magistrate Judge’s order and denied TDK’s motion to vacate. For the reasons

discussed below, we will affirm the District Court’s order.

                                             I

       Arçelik, A.Ş. (“Arcelik”), a consumer appliance manufacturer, alleged a faulty

DuPont product caused fires in clothing dryers made and sold by Arcelik. The specific

product is Zytel, “a plastic resin manufactured, marketed, and sold by DuPont.” J.A. 086.

Zytel was intended to “operate under conditions of high heat and humidity,” but in late

2012, Arcelik dryers began to catch fire. J.A. 086. Investigations suggested the fires were

caused by defective batches of Zytel.

       Zytel made its way to Arcelik’s dryers through a third-party, German manufacturer

TDK. 2 Specifically, TDK bought Zytel from DuPont and used the product to mold exterior

components of capacitors. Arcelik then purchased the capacitors from TDK for use in

Arcelik’s dryers.

       Arcelik brought suit against DuPont and did not name TDK as a defendant. DuPont

filed a motion to dismiss, contending, in part, that TDK was a necessary and indispensable

party under Federal Rule of Civil Procedure 19. DuPont asserted TDK was indispensable

because the complaint implicated “the raw material/component part supplier defense.” J.A.


2
    “TDK” in this case refers to TDK Electronics AG and TDK India Private Ltd. When
    the lawsuit was initiated, TDK Electronics went by the name Epcos AG.
                                            3
119. The District Court rejected this argument and concluded that because the Complaint

alleged Zytel itself was defective when it left DuPont’s possession and the Complaint

focused on DuPont’s manufacture of Zytel, the raw material/component part supplier

defense was not implicated.

       As the case moved forward, DuPont sought discovery from TDK in order to

examine “whether the design or manufacture of the electric capacitors had a role in the

alleged fires[,] and . . . the extent to which Arcelik relied on or even cared about the use of

Zytel . . . in [TDK’s] electric capacitors.” J.A. 135. To pursue this discovery, DuPont filed

a motion for the issuance of letters of request to authorities in Germany and India under

the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters

(“Hague Convention”). 3       The requested letters sought testimony from individuals

associated with TDK about the design and manufacture of TDK capacitors, the contractual

relationship between TDK and Arcelik, and any coordination between TDK and Arcelik in

investigating the dryer fires. The letter to India also included a request for documents.

       The District Court granted the motion for letters of request. TDK filed a motion to

vacate the order and the District Court referred the motion to Magistrate Judge Jennifer L.

Hall, who denied the motion to vacate. TDK objected to the Magistrate Judge’s ruling, but

the District Court overruled those objections. The District Court applied the clearly

erroneous or contrary to law standard in reviewing the Magistrate Judge’s ruling because


3
    Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters,
    Aug. 8, 1972, 23 U.S.T. 2555, 847 U.N.T.S. 231. Each party to the Hague Convention
    designates a “Central Authority” to receive requests and forward them to the
    appropriate authorities within their country. Id. art. 2.
                                              4
the District Court concluded the motion was not dispositive. Following the order, the

District Court entered a protective order to protect any trade secrets produced during the

execution of the letters of request.

       This appeal followed. Arcelik is taking no position on the underlying order and is

not participating in this appeal.

                                                II

       As an initial matter, DuPont challenges our jurisdiction and contends the District

Court’s order denying the motion to vacate the letters of request was non-final because

TDK can seek redress abroad in German and Indian courts. 4

        Federal courts of appeals have jurisdiction over “appeals from all final decisions

of the district courts of the United States.” 28 U.S.C. § 1291. “A final decision of a district

court means, with limited exceptions, an order that ends the litigation on the merits and

leaves nothing for the district court to do but execute the judgment. . . . Ordinarily, a pretrial

discovery order such as this one is not considered final.” In re Madden, 151 F.3d 125, 127

(3d Cir. 1998) (citations omitted).

       TDK contends an exception should apply here because the order is either a final

order not subject to any other appellate review or a non-final order appealable under the

collateral order doctrine. TDK is a non-party in the underlying litigation and cannot appeal

from the final judgment. And any enforceable orders to produce a witness or documents

issued as a result of the letters of request will come from courts in Germany and India. If



4
    The District Court had jurisdiction under 28 U.S.C. § 1332.
                                                5
TDK refused to comply with the foreign orders, it would face contempt proceedings under

foreign law, not U.S. law. At that point, a U.S. appeals court could not review the letters

of request order or any contempt order issued by a foreign court.

       While there is no direct precedent on point, we have explained that, in circumstances

involving non-party discovery, an order is final when the aggrieved entity has no “means,

other than [the] immediate appeal before us, to obtain appellate review of the district

court’s decision.” In re Madden, 151 F.3d at 127.

       Here, the District Court’s order denied the motion to vacate letters of request for

judicial assistance to Germany and India. If those countries grant the letters of request,

their courts will issue orders under their respective laws.         While TDK could raise

independent challenges to any orders issued by a German or Indian court, those challenges

would not constitute appellate review of the District Court’s order under U.S. law. DuPont

contends the proper approach for TDK to seek review is for the witnesses to refuse to testify

and be held in contempt. See In re Flat Glass Antitrust Litigation, 288 F.3d 83, 88 (3d Cir.

2002) (“[N]onparty witnesses must be held in contempt before seeking appellate review.”).

Yet, in that situation, the witnesses would not be defying an order to testify by the District

Court or any U.S. court, and we do not have appellate jurisdiction over contempt orders in

Germany and India. If we reject jurisdiction over TDK’s appeal, federal appellate review

of this order would appear to be impossible.

       Accordingly, the District Court’s order is final for purposes of our review and we

have jurisdiction.



                                               6
                                            III

       TDK’s challenge of the District Court’s order rests on two grounds. First, TDK

contends the District Court applied an incorrect standard of review. Second, TDK contends

the District Court erred in its balancing of international comity factors related to the

issuance of the letters of request.

       Whether the District Court applied the correct standard of review to the Magistrate

Judge’s order is subject to our plenary review. See Rode v. Dellarciprete, 892 F.2d 1177,

1182 (3d Cir. 1990); Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1246 (10th Cir. 2015).

We review the District Court’s balancing of the international comity factors for abuse of

discretion. See Petrucelli v. Bohringer and Ratzinger, 46 F.3d 1298, 1310 (3d Cir. 1995)

(“We apply the abuse of discretion standard when reviewing orders regarding the scope

and conduct of discovery.”); In re Auto. Refinishing Paint Antitrust Litig., 358 F.3d 288,

305 (3d Cir. 2004) (reviewing the balancing of international comity factors for abuse of

discretion). “An abuse of discretion arises when the district court’s decision rests upon a

clearly erroneous finding of fact, an errant conclusion of law or an improper application of

law to fact.” NLRB v. Frazier, 966 F.2d 812, 815 (3d Cir. 1992) (internal quotation marks

omitted). For the reasons discussed below, we conclude the District Court did not err.

   A. The District Court Applied the Correct Standard of Review to the Magistrate
      Judge’s Decision.

       TDK contends the District Court erred by applying the clearly erroneous standard

in its review of the Magistrate Judge’s decision. It contends the District Court should have

applied de novo review.


                                             7
       The Federal Magistrates Act allows district court judges to delegate certain matters

to a Magistrate Judge. 28 U.S.C. § 636. Upon objection from a party, the district court

must review the Magistrate Judge’s decision under a “clearly erroneous or contrary to law”

standard when the matter is non-dispositive, and under a de novo standard when the matter

is dispositive. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(a)–(b).

       “[A] motion is dispositive if a decision on the motion would effectively determine

a claim or defense of a party.” EEOC v. City of Long Branch, 866 F.3d 93, 98 (3d Cir.

2017). Accordingly, discovery orders are not normally dispositive. See id. (using a

discovery motion as an example of a non-dispositive motion).

       TDK contends letters of request are an exception to the rule that discovery orders

are non-dispositive because this discovery dispute is the only dispute between it and

DuPont and the dispute “is over regardless of which way the court rules.” Appellant Br. at

20 (quoting EEOC, 866 F.3d at 100). TDK analogizes to the 28 U.S.C. § 1782 5 and

administrative subpoena contexts. In both of those contexts, the order of the court—to

enforce the foreign letter of request or the administrative subpoena—ends the controversy

before the court. See, e.g., Frazier, 966 F.2d at 817–18 (holding that proceeding for

enforcement of an agency subpoena was a dispositive matter).           TDK contends the

circumstances here are similar to those contexts because the only remaining actions will

take place abroad, outside of the U.S. court system.




5
    Discovery proceedings under § 1782 occur when a U.S. district court receives a letter
    of request from a foreign court sent under the Hague Convention.
                                             8
       But TDK’s position elides a key distinction between motions for letters of request

and proceedings involving § 1782 or the enforcement of administrative subpoenas. 6 In

those latter cases, the only role of the federal judiciary in the matter is to resolve the

discovery question. Before a federal court receives the § 1782 assistance request or motion

to enforce an administrative subpoena, there is no case in federal court, no docket, no case

number. And once the court rules, that is the end of the involvement of the federal court

system. Here there is an underlying case. Arcelik v. DuPont will continue regardless of

how this discovery dispute is resolved. Nothing we decide in this appeal will dispose of

the lawsuit or any claim or defense in that litigation.

       Moreover, TDK did not identify a circuit or district court case where a foreign third-

party discovery request was considered dispositive. And there are several unreported cases

involving letters of request treating a Magistrate Judge’s decision on these matters as non-

dispositive. 7


6
    TDK fails to point to any cases affirmatively declaring § 1782 decisions are dispositive.
    Instead, they point to a Ninth Circuit concurrence advocating for that conclusion, a
    Tenth Circuit opinion questioning but not deciding whether such decisions are
    dispositive, and a treatise whose primary direct authority is the Ninth Circuit
    concurrence already mentioned. Meanwhile, the majority of district courts to consider
    this question have determined § 1782 orders are non-dispositive. See In re Hulley
    Enters. Ltd., 400 F. Supp. 3d 62, 71 (S.D.N.Y. 2019) (collecting cases).
7
    See Bodyguard Prods., Inc. v. Musante, Civ. No. 19-00139, 2020 WL 403720, at *2
    (D. Haw. Jan. 24, 2020) (treating order denying motion for letters of request as non-
    dispositive); Dyson, Inc. v. Sharkninja Operating LLC, No. 14-cv-779, 2017 WL
    446042, at *2 (N.D. Ill. Feb. 2, 2017) (treating order granting in part motion for letters
    of request as non-dispositive); Tiffany (NJ) LLC v. Andrew, No. 10 Civ. 9471, 2011 WL
    11562419, at *1 (S.D.N.Y. Nov. 14, 2011) (treating order directing discovery through
    the Hague Convention as non-dispositive); Richards v. Univ. Coll., Aberystwyth, No.
    04-cv-0073, 2005 WL 839100, at *1 (D. Minn. Apr. 12, 2005) (holding a motion for a
    letter of request “is not a dispositive motion in the sense that it is determinative of a
                                              9
       While it is a close question, we conclude the Magistrate Judge’s opinion in this

matter is non-dispositive. 8 This judgment is based on the fact—recognized by a growing

number of district courts holding that decisions regarding letters of request are non-

dispositive—that, unlike in the § 1782 and administrative subpoena contexts, the

underlying case will continue in U.S. courts after this discovery dispute is settled and a

decision on the motion will not terminate a claim or defense. See, e.g., NIKE, Inc. v. Wu,

349 F. Supp. 3d 346, 352–53 (S.D.N.Y. 2018) (holding that a foreign third party’s motion

to quash a subpoena was non-dispositive because, unlike in the administrative subpoena

context, the underlying civil action will continue in U.S. courts after the subpoena motion

is decided); see also supra note 8.

       Since the Magistrate Judge’s decision was non-dispositive, the District Court

applied the correct standard when it evaluated the decision subject to the “clearly erroneous

or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A).




    cause of action, claim, or defense under the meaning of Fed. R. Civ. P. 72. Rather, the
    matter before the Court is properly categorized as a discovery request, which does not
    require the consent of parties to be decided before a magistrate judge”).
8
    In making this conclusion, we do not endorse all of DuPont’s contentions. DuPont asks
    us to conclude this matter is non-dispositive because TDK can raise future objections
    in German and Indian courts. But it is too much of a stretch to conclude that a discovery
    dispute is non-dispositive with respect to U.S. courts merely because it may continue
    elsewhere. In fact, the administrative subpoena context directly counters this argument
    because, despite the underlying disputes continuing outside of federal court, we have
    regularly held rulings on administrative subpoenas are dispositive. See, e.g., Frazier,
    966 F.2d at 817–18.
                                             10
    B. The District Court Did Not Abuse Its Discretion in Reviewing International
       Comity Factors.

       The court reasonably balanced the comity factors in concluding that they tip in favor

of granting the letters of request. Societe Nationale Industrielle Aerospatiale v. U.S.

District Court for Southern District of Iowa is the guiding Supreme Court case for an

international comity analysis. 482 U.S. 522 (1987). 9 In Aerospatiale, the Supreme Court

identified five factors that are relevant to any comity analysis:

       (1) the importance to the . . . litigation of the documents or other information
           requested;
       (2) the degree of specificity of the request;
       (3) whether the information originated in the United States;
       (4) the availability of alternative means of securing the information; and
       (5) the extent to which noncompliance with the request would undermine
           important interests of the United States, or compliance with the request


9
    We need not decide two peripheral issues. First, while Aerospatiale directs district
    courts to “exercise special vigilance” in monitoring foreign discovery, it does not
    explicitly require a comity analysis prior to the issuance of a letter of request under the
    Hague Convention. 482 U.S. at 546. Instead, the Aerospatiale court only addressed
    the question of whether the Federal Rules of Civil Procedure could be used as an
    alternative to the Hague Convention procedures. We need not decide here whether
    Aerospatiale implicitly requires the comity analysis because—as we conclude in this
    section—even with a review of comity factors, the District Court did not abuse its
    discretion in rejecting the motion to vacate. Second, some circuits require—as an initial
    step in the comity analysis—the identification of a true conflict between U.S. law and
    foreign law before addressing Aerospatiale’s comity factors. See, e.g., In re Sealed
    Case, 932 F.3d 915, 931 (D.C. Cir. 2019); In re Maxwell Comm. Corp., 93 F.3d 1036,
    1049 (2d Cir. 1996). But we need not decide here whether finding a true conflict is
    required to perform the comity analysis because we would affirm either way. If there
    is no conflict, then the District Court properly issued the letters of request because the
    information is relevant to DuPont’s defenses and the request is proportional to the needs
    of the case. See In re Sealed Case, 932 F.3d at 931 (“[a]bsent a clash of foreign and
    domestic law, American courts may press forward free from worry that their rulings
    will threaten” international comity). And if there is a conflict, then the District Court
    was right to analyze the comity factors, and—as discussed in this section—did not
    abuse its discretion in denying the motion to vacate.
                                              11
          would undermine important interests of the state where the information
          is located.

482 U.S. at 544 n.28.

       In reviewing the application of these factors, TDK is correct that we review

questions of law de novo and questions of fact for clear error, but we review the District

Court’s conclusions as to the balancing of the factors “only for abuse of discretion.” In re

Auto. Refinishing, 358 F.3d at 305; see In re Sealed Case, 932 F.3d 915, 938 (D.C. Cir.

2019) (“We need not tarry over the Banks’ remaining arguments that the district court

abused its considerable discretion in balancing the comity factors.”). The District Court

applied the correct legal standard in reviewing the Magistrate Judge’s opinion, see supra

Part III.A, and applied the international comity framework TDK sought to have applied.

We now review the District Court’s determinations of fact and balancing of the factors and

find no abuse of discretion.

   1. Importance to the Litigation

       The District Court found the discovery sought here is important to the litigation

because it is “highly relevant” to DuPont’s defenses. J.A. 14 at 36:18–37:13. TDK objects

on two grounds.

       First, TDK contends DuPont’s defenses based on TDK’s alleged negligence or

wrongdoing were already rejected by the District Court when it denied DuPont’s motion

to dismiss, which sought dismissal of the underlying lawsuit brought by Arcelik for failure

to join TDK as an indispensable party. But the court denied the motion to dismiss because

the Complaint was limited to the manufacture of Zytel and did not implicate the “raw


                                            12
material/component part supplier defense.” J.A. 119. That is, the court rejected this

argument because the allegations in the Complaint were limited to the manufacture of Zytel

itself and not any other component part. Approximately three months later, DuPont filed

its answer to the Complaint.

       The different procedural postures at play in the motion to dismiss and the motion to

vacate the letters of request are crucial. At the motion to dismiss stage, the District Court

had to limit itself to a review of the Complaint and the Complaint focused on Zytel as it

left DuPont’s control. In the motion to vacate, by contrast, the question was whether the

discovery would be relevant to defenses DuPont pled in its Answer filed after the denial of

the motion to dismiss. Accordingly, even though TDK was not a necessary party under

Rule 19, the District Court correctly held discovery from TDK is highly relevant to

DuPont’s defenses.

       TDK’s second objection relates to the identification, in the letter of request to

Germany, of a former TDK employee—who TDK argues cannot be compelled to speak on

its behalf, or perhaps at all under German law. But, as the District Court noted, the former

employee has “relevant personal knowledge.” J.A. 14 at 37:11–13. While the District

Court expressed concern about “put[ting] a retired consultant in an uncomfortable and

maybe expensive position,” it stated that “if TDK doesn’t want to put forward some current

employee, . . . it will be [the former employee], failing TDK coming forward with someone

else.” J.A. 14 at 35:15–36:4. TDK has not put forward any other name. Oral Argument

at 34:00–34:40, Arcelik A.S. v. E.I. Dupont de Nemours and Co., (No. 20-1869),

https://www2.ca3.uscourts.gov/oralargument/audio/20-1869_Arcelikv.EIDupont.mp3.

                                             13
       Article 3 of the Hague Convention requires the inclusion of “the names . . . of the

persons to be examined” when a deposition is sought. Hague Convention, supra note 3,

art. 3. To the extent German law precludes the former employee’s testimony, German

courts applying German law can determine the consequences of that preclusion in their

execution of the letters of request. Accordingly, it was proper for the District Court to

include the former employee’s name in the letter of request under the Hague Convention,

designating a person with relevant information and deferring to German courts to resolve

any disputes about that person’s testimony under German law.

   2. Specificity of the Requests

       The District Court found DuPont’s requests were sufficiently specific and noted

TDK could raise additional objections in German and Indian courts. TDK contends the

requests are overbroad, in part, because they involve trade secrets. However, the fact that

discovery might risk the divulgement of trade secrets is by itself insufficient to preclude

any discovery, especially, as in this case, where the court has entered a protective order to

guard those trade secrets.

       Alternatively, TDK contends that Aerospatiale counsels against granting discovery

when open-ended requests are “too burdensome or too intrusive,” and that the District

Court improperly outsourced some of this specificity review to Germany and India in

violation of the court’s responsibilities, under Aerospatiale and In re Auto. Refinishing, to

minimize the cost and inconvenience of discovery and prevent discovery abuses.

       But Aerospatiale was focused on whether the Federal Rules of Civil Procedure

could be used instead of requiring first resort to the Hague Convention. See supra note 9.

                                             14
Accordingly, some of the international comity concerns noted by the Court are lessened

when only use of the Hague Convention is at issue because all the relevant nations have

consented to the treaty process. 10 This is reflected in the Court’s discussion of the

burdensome nature of a request. While some discovery may be more intrusive than

others—for example, requesting the identity of pilots on a flight versus a request for all of

the design specifications for the aircraft—the Court used these hypotheticals to envision a

situation where a district court would rely on the Hague Convention, because the treaty

process may be more suitable to burdensome requests than domestic discovery rules.

Aerospatiale, 482 U.S. at 545–46. We thus conclude that Aerospatiale does not counsel

against granting discovery through letters of request simply because the discovery

requested may be somewhat burdensome.

     3. Country of Origination

        There is no dispute that the information in question originated outside of the United

States. Although the information originated abroad and the District Court suggested this

weighed against issuing the letters of request, this was overcome by the fact that there were

no alternative means for DuPont to obtain the information. We find no error in the District

Court’s conclusion.

     4. Availability of Alternative Means

        The District Court held there were “no alternative means for DuPont to secure the

information it is seeking” because “they can’t get it from TDK U.S.,” as “much of what


10
     Additionally, the parties do not contest that the Hague Convention procedures govern
     the discovery dispute.
                                             15
DuPont is seeking is internal information that is solely held at the foreign TDK entities.”

J.A. 15 at 38:5–11. Moreover, TDK’s U.S. entity represented that it had no responsive

documents to DuPont’s subpoena. TDK objects on the grounds that DuPont is already in

possession of the relevant information or can obtain it from Arcelik and that TDK has

already provided “extensive information” to DuPont. Appellant Br. at 37–38. But, as

DuPont notes, Arcelik witnesses and documents cannot “testify as to things like TDK’s

internal decision-making regarding the design of the capacitors and its decision to

incorporate Zytel into the capacitors.” Appellee Br. at 33. Additionally, the “extensive

information” provided by TDK totals only between twenty to thirty pages. Appellee Br. at

34. Accordingly, the District Court appropriately concluded that there were no other means

available for DuPont to obtain the information it seeks through the letters of request.

   5. National Interests

       The District Court held the U.S. has a “very important interest” in a defendant being

able to exercise its “discovery rights and its right to prepare a defense.” J.A. 15 at 38:20–

24. With respect to German and Indian interests, the District Court highlighted that those

countries “will ultimately decide about specific documents and specific questions and

TDK’s objections.” J.A. 15 at 38:24–39:3. TDK objects that the issuance of the letters of

request will harm German and Indian national interests in protecting trade secrets. But

when a court issues letters of request under the Hague Convention, “it commits the issue

whether compliance with the request would undermine important interests of the state

where the information is located to the courts or other authorities of that state.”

Restatement (Third) of Foreign Relations Law § 473 reporters’ note 5 (1987). So, TDK’s

                                             16
objection misses the mark. To the extent Germany and India’s national interests in

protecting trade secrets are implicated in this case, their courts will provide the relevant

protection. Accordingly, the District Court properly held that this factor favored issuing

the letters of request.

                                           ***

       In sum, the District Court concluded it was not clearly erroneous for the Magistrate

Judge to deny TDK’s motion to vacate the letters of request. We conclude the District

Court did not abuse its discretion in holding that the Aerospatiale factors weigh in favor of

issuing the letters of request.

                                             IV

       For the foregoing reasons, we will affirm the District Court’s order denying the

motion to vacate the letters of request.




                                             17